ORDER
This matter came before the court on several motions filed by Keith A. Werner, wherein defendant Werner moves this court 1) to vacate all prior rulings issued by this court in matters involving the defendant, 2) to disqualify itself from hearing any additional matters involving defendant, and 3) to transfer all proceedings involving defendant to the Federal District Court. Defendant further asks that counsel be appointed to represent him in these proceedings.
The defendant’s motions are founded upon his concern that a federal lawsuit which he has commenced against the justices of this court may affect this court’s partiality in ruling on his various appeals.
We have previously recognized that the rule of disqualification must give way to the demands of necessity in cases, such as those involving this defendant, in which a disqualification would destroy the only tribunal in which relief can be provided. Poirier v. Martineau, 86 R.I. 473, 136 A.2d 814 (1957). See also United States v. Will, 449 U.S. 200, 213-16, 101 S.Ct. 471, 480-81, 66 L.Ed.2d 392, 405-06 (1980). This common law Rule of Necessity must be invoked here. Accordingly, it is hereby directed that the following order shall enter:
1. In light of the fact that the defendant is already represented by counsel, his motion for appointment of counsel is denied.
2. Since this court has no statutory authority to transfer eases to the Federal courts, the petition for removal is denied.
3. In light of the Rule of Necessity, the motion to vacate this court’s prior rulings and the motion seeking disqualification of the justices of this court from defendant’s appellate proceedings is denied.